DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the invention I including claims 1-12 in the reply filed on 12/29/21 is acknowledged.  The traversal is on the ground(s) that there is no serious burden if the claims are not elected. This is not found persuasive because the inventions would require different field of search wherein searching for one of the inventions would not likely result in finding art pertinent to the other inventions, and the elected invention can be practiced with another material different apparatus which is also evidenced by different embodiments (e.g. Figures 4 and Figure 5) disclosed in the present application.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9 recite a “high pressure”, but it is noted that the term “high” is a term of a relative degree that renders the scope of the claims vague and indefinite. Claims 1 and 9 also recite for “rapidly cooling”, and it is noted that the term “rapidly” is a term of a relative degree that does not define or ascertain what would constitute such “rapidly” cooling. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0183831) in view of Mannen et al (US 2014/0242729), Momose (US 2006/012650), and Ushimara et al (US 2019/0326150).
Yu shows the method claimed including heating of a substrate with an epoxy layer to a temperature including in a range of a glass transition temperature of 50° C to 150° C (para 0014) wherein the substrate is further processed to reduce warpage of the substrate, and cooling the substrate in a cooling chamber. But, Yu does not show constraining the substrate with a clamping force by directing a high pressure gas to the substrate and applying a vacuum pressure, and rapidly cooling the substrate while the substrate is constrained. 
Mannen shows it is known to reduce warpage of a substrate by constraining the substrate with a clamping force via applying a high gas pressure directed from a top direction to the substrate wherein the temperature of the substrate is controlled from a room temperature and to about 140° C. Also, see Figures 5 and 16; and para [0082]. 
Momose shows it is known to reduce warpage of a substrate by applying a vacuum pressure from a bottom direction to the substrate. Also, see para [0038] to [0040].   
Ushimara shows it is known to constrain or clamping the substrate while the substrate is cooled (para 0040).
In view of Mannen, Momose, and Ushimara, it would have been obvious to one of ordinary skill in the art to adapt Yu with constraining of the substrate with a high gas pressure applied from a top direction and a vacuum pressure applying from a bottom direction as claimed so that the substrate is securely clamped or situated as the substrate is also applied with the vacuum pressure to effectively and predictably process the substrate to reduce the warpage of the substrate as known in the art wherein the substrate is then cooled (to a room temperature) while the substrate is constrained as taught by Ushimara. 
With respect to claim 2, Mannen shows maintaining the temperature of the substrate at the glass transition temperature of about 140° C as the substrate is constrained with the high pressure gas. 
With respect to claims 3 and 6, Mannen teaches that the gas pressure (para 0073), which provides the clamping force along with the vacuum pressure as shown in Momose, can be adjust to correct the warp of the substrate, and it would have been obvious to one of ordinary skill in the art to adapt Yu with the clamping force of 5,000 N to approximately 10,000 N or the gas pressure of 1.5 bar to 2.6 bar as a matter of routine experimentations to predictably and effectively clamp the substrate without breaking so that the warp of the substrate can be effectively corrected or reduced as desired by the user. 
With respect to claim 4, Momose shows a substrate support with a plurality of vacuum channels as illustrated in Figure 1. 
With respect to claim 5, Ushimara shows a liquid convection heat sink shown by a substrate support having cooling channels (25) that convectively cool a substrate supported thereon, and as Ushimara shows a cooling device (26) that controls a flow of a cooling medium in the cooling channels, it would have been obvious to cool the substrate at the claimed range of 1300-3000 W/m^2° C or any other desired range to effectively and predictably cool the substrate including the epoxy layer as taught in Yu to retain an elongated and low stress state of the epoxy layer so that the substrate is effectively controlled to reduce its warpage.  
With respect to claim 7, Yu shows transferring the substrate from one station (121) to another station (112, 114, or 116) wherein the substrate is further processed, and it would have been obvious to transfer the substrate from first/one station to a second/another station prior to constraining the substrate, as taught by Manner and Momose, wherein the substrate is further processed in the second/another station for the reduction of the warpage of the substrate.
With respect to claim 8, Ushimara shows it is known to constraining and cooling the substrate while suction is applied, which also can be applied with the vacuum as taught by Momose, and it would have been obvious to one of ordinary skill in the art to apply the vacuum pressure and the pressure gas at the claimed range of approximately 60-600 seconds or any suitable period of time to effectively and predictably bring the substrate to the room/cool temperature as the substrate is continued to be applied with the desired clamping force to maintain the reduced warpage of the substrate.   
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2013/0183831) in view of Moro et al (US 2008/0171131), Mannen et al (US 2014/0242729), Momose (US 2006/012650), and Ushimara et al (US 2019/0326150). 
Yu shows the method claimed including heating of a substrate with an epoxy layer to a temperature including in a range of a glass transition temperature of 50° C to 150° C (para 0014) wherein the substrate is further processed to reduce warpage of the substrate, and cooling the substrate in a cooling chamber. But, Yu does not show a computer readable medium for executing the method which further includes constraining the substrate with a clamping force by directing a high pressure gas to the substrate and applying a vacuum pressure, and rapidly cooling the substrate while the substrate is constrained. 
Moro shows it is known to provide a substrate heating and cooling device that is executed by a computer readable medium (para 0034 and 0073).
Mannen shows it is known to reduce warpage of a substrate by constraining the substrate with a clamping force via applying a high gas pressure directed from a top direction to the substrate wherein the temperature of the substrate is controlled from a room temperature and to about 140° C. Also, see Figures 5 and 16; and para [0082]. 
Momose shows it is known to reduce warpage of a substrate by applying a vacuum pressure from a bottom direction to the substrate. Also, see para [0038] to [0040].   
Ushimara shows it is known to constrain or clamping the substrate while the substrate is cooled (para 0040).
In view of Moro, Mannen, Momose, and Ushimara, it would have been obvious to one of ordinary skill in the art to adapt Yu with its method that is executed by a computer readable medium that can effectively and precisely process heating and cooling of the substrate the programmed instruction as known in the art wherein the method would further include constraining of the substrate with a high gas pressure applied from a top direction and a vacuum pressure applying from a bottom direction as claimed so that the substrate is securely clamped or situated as the substrate is also applied with the vacuum pressure to effectively and predictably process the substrate to reduce the warpage of the substrate as known in the art wherein the substrate is then cooled (to a room temperature) while the substrate is constrained as taught by Ushimara. 
With respect claim 10, Yu shows that the heating temperature of the substrate is between 50° C to 150° C (para 0014) which is encompassed within the claimed range of approximately 100-200° C.
With respect to claim 11, Mannen teaches that the gas pressure (para 0073), which provides the clamping force along with the vacuum pressure as shown in Momose, can be adjust to correct the warp of the substrate, and it would have been obvious to one of ordinary skill in the art to adapt Yu with the clamping force of 5,000 N to approximately 10,000 N as a matter of routine experimentations to predictably and effectively clamp the substrate without breaking so that the warp of the substrate can be effectively corrected or reduced as desired by the user. 
With respect to claim 12, Ushimara shows it is known to constraining and cooling the substrate while suction is applied, which also can be applied with the vacuum as taught by Momose, and it would have been obvious to one of ordinary skill in the art to apply the vacuum pressure and the pressure gas at the claimed range of approximately 60-600 seconds or any suitable period of time to effectively and predictably bring the substrate to the room/cool temperature as the substrate is continued to be applied with the desired clamping force to maintain the reduced warpage of the substrate.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761